UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7137


KENNETH VALENTINE AWE,

                       Plaintiff – Appellant,

          v.

HAROLD CLARKE; RANDALL MATHENA,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00248-JLK-RSB)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth   Valentine    Awe   appeals     the   district   court’s

orders dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint    as   frivolous,   pursuant   to   28    U.S.C.   § 1915A(b)(1)

(2012), and denying his motion to alter or amend.                     We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                Awe v.

Clarke, No. 7:14-cv-00248-JLK-RSB (W.D. Va. July 3 & 18, 2014).

We   deny   Awe’s   motion   for   counsel.     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                     2